DETAILED ACTION
Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive.

Claim rejections under 35 USC § 112(a): written description
The remarks take the position that the amendments to the independent claims resolve these issues.  Further that figures 1-8 disclose ample and in fact mare than sufficient structural components necessary to achieve all claimed functions.  The examiner disagrees.  The remarks do not specifically address any of the rejections.  
Claims 1 and 7 were rejected for lacking written description for “said scanning probe microscopy system is configured to provide a resultant force acting on the probe in the direction of the first probe holder or in the direction for the second probe holder…wherein said resultant force comprises gas pressure force components and/or electrostatic force components”.
Claim 1 has been amended to require the scanning probe microscopy system to further comprise a probe storage device and multiple ones of a scanning head and further define the resultant force to comprise gas pressure force components.  None of these components are disclosed to generate a resultant force comprising gas pressure force components.
As discussed in the Non-Final rejection, the specification is devoid of any scanning probe microscopy system comprising the claimed elements configured to provide a resultant force comprising gas force components.  Rather the specification essential in order to generate the gas force components as none of the claimed components of the SPM system are disclosed to provide the claimed resultant force.  
Lastly, as discussed previously in the Non-Final Rejection of 01/01/2021, claims 1 and 7 have been broadened to omit the “force generating system” for generating the resultant force and requires the “scanning probe microscope system” to provide the resultant force.  MPEP 2163.05 (I)(A) recites:
“Under certain circumstances, omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998)”.
In the instant case, the force generating system is the only element of the claimed scanning microscope system to provide the resultant force (see for instance abstract, paragraphs [0007], [0093], [0094], etc… of the US pre-grant published application).  The claim as now broadened allows for any component to provide the resultant force, however there is no representative example of any other component of the scanning probe microscope to provide the resultant force to show the applicant had possession of the broader more generic invention.  
The examiner recommends either 1) amending claim 1 to require the scanning probe microscopy system to additionally comprise all the structural components of paragraphs [0097] and [0105] to generate the gas force components or 2) amending claim 1 to require the scanning probe microscopy system to additionally comprise a 
Claim 7 has the same issues as claim 1 addressed herein above.
Regarding claims 2 and 8, the claimed SPM has no structure that would allow for measurement.  There is no disclosure of the claimed SPM configured to measure.  For instance, figure 6 merely illustrates the underlying working principle of the first gap width measuring system of figure 5 ([0056]).  Paragraphs [0101]-[0103] discuss a measuring system including a pressure sensor and a-priori known characteristics of said functional relationship between a first pressure and the first gap width.  However there is no disclosure of the broadly claimed scanning probe microscopy system comprising a probe, probe storage, multiple ones of scanning head and probe exchange manipulator capable of measuring a first gap as claimed in claims 2 and 8.  
The same rational applies to claims 1 and 7 (previously claims 4 and 10).  

Claim rejections under 35 USC § 112(a): enablement
	The remarks have been found unpersuasive because the specification fails to provide enabling disclosure without claiming the structure of the SPM that provides the resultant force.  Specifically, as claimed there is no structure of the SPM that allows for the claimed resultant force comprising gas pressure force components, therefore one of ordinary skill in the art would not be able to make and use the claimed invention without 
	Regarding claims 4 and 10 (now incorporated into claims 1 and 7 respectively) and claims 2 and 8, the claims still lack enabling disclosure because one of ordinary skill in the art would not be able to make and use the claimed invention to measure (as claimed in each claim) without a pressure sensor and evaluation system.  

Claim rejections under 35 USC § 112(b): Indefiniteness
	These rejections were not addressed.  Therefore, the rejections stand as reiterated herein below.  The examiner recommends making the above proposed amendments because the gas system (comprising the elements of paragraphs [0097] and [0105]) disclosed would provide structure to the function of generating the resultant force and the pressure system and pressure sensor would provide structure for the claimed measurement functions.
Further claim 1 has been amended to require:
 “said scanning probe microscopy system being configured to measure, in said probe-exchange operation condition, at least one value of a time-dependently variable second gap width of a second gap in between said probe and said second probe holder, and wherein said scanning probe microscopy system is configured: - to control in said probe-exchange operation condition a second gas flow of a second gas by applying predetermined second gas flow excitation conditions to said second gas, wherein said second gas flow occurs at least in said second gap; - to sense in said probe-exchange operation condition a time-dependently variable second pressure of said second gas, wherein said sensing takes place at at least one predetermined position in a second pressure sensing flow path of said second gas flow; and - to determine in said probe exchange operation condition said at least one value of said time-dependently variable second gap width based on at least said sensed time-dependently variable second pressure of said second gas and said predetermined second gas flow excitation conditions in said probe-exchange operation condition, and wherein the scanning probe microscopy system is configured for holding in said demounted-probe operation condition the probe against the second probe holder based on vacuum suction applied through a second vacuum suction flow path, wherein said second pressure sensing flow path and said second vacuum suction flow path are at least partially overlapping with one another.”
	That is, the claim is vague and indefinite for requiring a second gap, second gas flow, second pressure, second pressure sending flow path, second gas flow excitation conditions, etc…, however the claim does not require a first.  Previously claim 4 was dependent upon claim 2, which required the first of each limitation.  However, since a second implies there is a first, without the first being claimed, the claim is indefinite because it is unclear whether or not there is a first of each limitation and where the first would be.  Moreover, the claim lacks written description because there is no embodiment that discloses only a second of each limitation without the first.

Claim rejections under 35 USC § 103:
The remarks take the position that the amendments overcome the obvious type rejections.  The examiner disagrees.  Each of the limitations are taught by the applied references in the Non-Final Rejection of 01 January 2021.  The rejection will be reiterated herein below taking account of the incorporated dependent claims into each of independent claims 1 and 7.  
In response to applicant's argument that the advantages of the integrated features in terms of the operational synergies, the applicant is reminded that “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.” (MPEP 2145 (II)).  In the instant case, all limitations have been shown 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  That is, the combination of references has been shown to make obvious the claimed invention, therefore remarks have failed to show why the cited references fail to teach the limitations.  
Therefore, the remarks have been found unpersuasive and the claims stand rejected as reiterated herein below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 7 lack written description for “said scanning probe microscopy system is configured to provide a resultant force acting on the probe in the direction of the first probe holder or in the direction for the second probe holder…wherein said resultant force comprises gas pressure force components”
The specification is devoid of any scanning probe microscopy system comprising the claimed elements configured to provide a resultant force comprising gas force components.  Rather the specification teaches a force generating system to generate the resultant force (abstract).  Paragraph [0093] teaches the resultant force provided by the force generating system (not the scanning probe microscopy system comprising a probe, probe storage device and multiple ones of a scanning head) may for example comprise gas pressure force components.  This paragraph is silent as to any structure as to what structure provides gas pressure force components.  Further paragraph [0094] teaches the gas pressure force components may be provided by (vacuum) suction elements and/or by gas blowing elements of the force generating system.  Gas blowing/suction elements are functional descriptors and provide no actual structure as to how the blowing/suction is accomplished or integrated into the SPM system to achieve the claimed functions.  Thus, clearly figures 1-4 and associated text are 
Lastly, as discussed previously in the Non-Final Rejection of 01/01/2021, claims 1 and 7 have been broadened to omit the “force generating system” for generating the resultant force and requires the “scanning probe microscope system” to provide the resultant force.  MPEP 2163.05 (I)(A) recites:
“Under certain circumstances, omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention. Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998)”
In the instant case, the force generating system is the only element of the claimed scanning microscope system to provide the resultant force (see for instance abstract, paragraphs [0007], [0093], [0094], etc… of the US pre-grant published application).  The claim as now broadened allows for any component to provide the resultant force, however there is no representative example of any other component of the scanning probe microscope to provide the resultant force to show the applicant had possession of the broader more generic invention.  
For the same reasons as above claims 2 and 8 lack written description for “a scanning probe microscopy system being configured to measure…at least one value of a time-dependently variable first gap width of a first gap in-between said probe and said probe holder”.  
For the same reasons as above claims 1 and 7 lack written description for “a scanning probe microscopy system being configured to measure…at least one value of a time-dependently variable second gap width of a first gap in-between said probe and said probe holder”.
Further claims 1 and 7 lack written description for reciting:
“said scanning probe microscopy system being configured to measure, in said probe-exchange operation condition, at least one value of a time-dependently variable second gap width of a second gap in between said probe and said second probe holder, and wherein said scanning probe microscopy system is configured: - to control in said probe-exchange operation condition a second gas flow of a second gas by applying predetermined second gas flow excitation conditions to said second gas, wherein said second gas flow occurs at least in said second gap; - to sense in said probe-exchange operation condition a time-dependently variable second pressure of said second gas, wherein said sensing takes place at at least one predetermined position in a second pressure sensing flow path of said second gas flow; and - to determine in said probe exchange operation condition said at least one value of said time-dependently variable second gap width based on at least said sensed time-dependently variable second pressure of said second gas and said predetermined second gas flow excitation conditions in said probe-exchange operation condition, and wherein the scanning probe microscopy system is configured for holding in said demounted-probe operation condition the probe against the second probe holder based on vacuum suction applied through a second vacuum suction flow path, wherein said second pressure sensing flow path and said second vacuum suction flow path are at least partially overlapping with one another” 
because there is no embodiment where there is a second gap, second gas flow, second gas, second pressure sensing flow, etc.. without a first, however the claims breath allow for such an embodiment.
Claims 3 and 9 fail to meet the written description requirement by virtue of their dependencies on independent claims 1 and 7.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a first gas flow system of the scanning probe microscope system comprising a gas pump, a gas vessel, a gas conduit, a gas flow restrictor and a gas flow controller to generate a resultant force comprising gas pressure force components, does not reasonably provide enablement for “said scanning probe microscopy system is configured to provide a resultant force acting on the probe in the direction of the first probe holder or in the direction for the second probe holder…wherein said resultant force comprises gas pressure force components and/or electrostatic force components”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Specifically, the breath of the claim allows for any structure of the SPM to provide the the resultant force is not disclosed making the structure unpredictable and not readily apparent to one of ordinary skill in the art.  Further the absence of any working example or direction as to what would encompass the structure of the scanning probe microscope system or force generating system that would allow for the resultant force to be generated.   Given that there is no starting point for providing a resultant force comprising gas/electrostatic components, the amount of experimentation to make and use the claimed apparatus is undue.  Therefore the claims fail to meet the enablement requirement.
For the same reasons as above claim 2 and 8 lack enablement for “a scanning probe microscopy system being configured to measure…at least one value of a time-
For the same reasons as above claims 1 and 7 lack enablement for  “a scanning probe microscopy system being configured to measure…at least one value of a time-dependently variable second gap width of a first gap in-between said probe and said probe holder”.
Claims 3 and 9 fail to meet the written description requirement by virtue of their dependencies on independent claims 1 and 7.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 7 are vague and indefinite for reciting “said scanning probe microscopy system is configured to provide a resultant force acting on the probe in the direction of the first probe holder or in the direction for the second probe holder…wherein said resultant force comprises gas pressure force components and/or In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). 
In the instant case, the claims provides no structure to the generation of the claimed resultant force, thus the boundaries as to what generates the resultant force is unclear. 
For the same reasons as above claim 2 and 8 are vague and indefinite for “a scanning probe microscopy system being configured to measure…at least one value of a time-dependently variable first gap width of a first gap in-between said probe and said probe holder”.  
For the same reasons as above claims 1 and 7 are vague and indefinite for “a scanning probe microscopy system being configured to measure…at least one value of a time-dependently variable second gap width of a first gap in-between said probe and said probe holder”.
Claims 3 and 9 are vague and indefinite by virtue of their dependencies on independent claims 1 and 7.
Further claim 1 has been amended to require:
 “said scanning probe microscopy system being configured to measure, in said probe-exchange operation condition, at least one value of a time-dependently variable second gap width of a second gap a second gas flow of a second gas by applying predetermined second gas flow excitation conditions to said second gas, wherein said second gas flow occurs at least in said second gap; - to sense in said probe-exchange operation condition a time-dependently variable second pressure of said second gas, wherein said sensing takes place at at least one predetermined position in a second pressure sensing flow path of said second gas flow; and - to determine in said probe exchange operation condition said at least one value of said time-dependently variable second gap width based on at least said sensed time-dependently variable second pressure of said second gas and said predetermined second gas flow excitation conditions in said probe-exchange operation condition, and wherein the scanning probe microscopy system is configured for holding in said demounted-probe operation condition the probe against the second probe holder based on vacuum suction applied through a second vacuum suction flow path, wherein said second pressure sensing flow path and said second vacuum suction flow path are at least partially overlapping with one another.”
	That is, the claim is vague and indefinite for requiring a second gap, second gas flow, second pressure, second pressure sending flow path, second gas flow excitation conditions, etc…, however the claim does not require a first.  Previously claim 4 was dependent upon claim 2, which required the first of each limitation.  However, since a second implies there is a first, without the first being claimed, the claim is indefinite because it is unclear whether or not there is a first of each limitation and where the first would be.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghian Marnani et al. (WO2014/003557) (submitted with the IDS of 23 May 2019) as evidenced by the instant published application (US pgPub 2019/0317127) in view of Jo et al. (US pgPub 2010/0037360) and further in view of Young et al. (USPN 5,705,814).
Regarding claim 1, Sadeghian Marnani et al. teach a scanning probe microscopy system (figs. 2 and 3a), comprising 
a probe (45/55), 
a probe storage device for storing multiple ones of said probe (as evidence by paragraph [0048] of the instant publication); and 
– multiple ones of said scanning head ([0048]), which are configured, arranged and effective to perform, independently relative to one another, scanning movements from below along a lower surface of a sample (as seen in figure 2), which is held by the scanning probe microscopy system (fig. 2), the scanning head (43/53) having a first probe holder (page 14, lines 4-5 teach probe tips mounted on probe heads, thus requiring a holder) and 
a probe exchange manipulator (37 as evidenced by paragraph [0048] of the instant published application referencing Sadeghian Marnani et al.) having a second probe holder (37 inherently requires a probe holder in order to exchange or replace 
 wherein the probe exchange manipulator and the scanning head are movable towards and away from one another (since the probe exchange manipulator 37 is above the scanning head 43/53 it is necessary for them to be movable towards and away from one another in order to facilitate exchange).
wherein the probe exchange manipulator is configured, arranged and effective to pick up the probe from the probe storage device and subsequently bring the probe towards the scanning head for mounting the probe to the scanning head (as evidenced by [0048] of the instant published application, note “two probe exchange manipulators 37, which serve as intermediary between such a scanning head and such a probe storage device”), and to bring the probe, after being used and after being demounted from the scanning head, away from the scanning head to a waste location (Page 14, lines 3-5 teach 37 provides for replacement of the probe tips mounted on probe heads during the process, thus 37 brings the probe after being demounted from the scanning head, away from the scanning head to some location in order to replace the probe.  The location is interpreted to be a waste location as the probe was replaced and thus disposed of), and 
wherein said scanning probe microscopy system is configured to provide a resultant force acting on the probe in the direction of the first probe holder or in the direction of the second probe holder (some force is necessary to complete an exchange between probe exchange manipulators 37, storage device and scanning head as discussed in paragraph [0048])

have a probe mounting including a probe mounting operation condition and demounting operation including a probe demounting operation condition via acting as an intermediary between the scanning and a probe storage device ([0048] of the instant published application)
- have a probe-fetching operation condition in which the probe exchange manipulator is picking-up the probe from the probe storage device ([0048] two probe exchange manipulators 37, which serve as intermediary between such a scanning head and such a probe storage device); and 
- allow the effectuation of a succession of said probe-fetching operation condition, said probe-mounting operation condition, and said mounted-probe operation condition, in that order, respectively ([0048]), wherein during said probe-mounting operation condition and said probe-demounting operation condition the probe exchange manipulator is located above the scanning head ([0048] “these probe exchange manipulators 37 are at a higher vertical Z-axis position than the scanning heads 43, 53.”), so that during said probe-mounting operation condition the probe is moving downwards, and during said probe-demounting operation condition the probe is moving upwards (inherent due to the position of the probe exchange manipulator at a higher z-axis position than the scanning heads in order to act as an intermediary between the scanning head and probe storage device).
Sadegnian Marnani et al. teaches a probe mounting and dismounting operation via acting as an intermediary between the scanning and a probe storage device ([0048] 
- a mounted-probe operation condition in which the probe is held against the first probe holder in that said
wherein a probe-exchange operation condition of the scanning probe microscopy system is defined as being said probe-mounting operation condition or said probe-demounting operation condition.
However, Jo teaches wherein the scanning probe microscopy system is configured, arranged and effective to have: 
-    a mounted-probe operation condition in which the probe (570) is held against the first probe holder (580) in that said resultant force (701 and 702) acts on the probe (570) in the direction of the first probe holder (580), while the probe (570) is not contacting the second probe holder (610 figure 8A and paragraph [0066]);
-    a demounted-probe operation condition in which the probe (570) is held against the second probe holder (610) in that said resultant force (701 and 702) acts on the probe (570) in the direction of the second probe holder (610), while the probe (570) is not contacting the first probe holder (580, figure 7A and paragraph [0062]);
-    a probe-demounting operation condition in which the scanning probe microscopy system is switching from its mounted-probe operation condition to its demounted-probe operation condition in that the probe (570) is moving from the first probe holder (580) towards the second probe holder (610), while neither the first probe holder (580) nor the second probe holder (610) is contacting the probe (570), wherein said movement of the probe (570) from the first probe holder (580) towards the second probe holder (610) is driven by said resultant force (701 and 702) acting on the probe 
-    a probe-mounting operation condition in which the scanning probe microscopy system is switching from its demounted-probe operation condition to its mounted-probe operation condition in that the probe (570) is moving from the second probe holder (610) towards the first probe holder (580), while neither the first probe holder (580) nor the second probe holder (610) is contacting the probe (570), wherein said movement of the probe (570) from the second probe holder (610) towards the first probe holder (580) is driven by said resultant force (701 and 702) acting on the probe (570) in the direction of the first probe holder (580. 620, figure 7D and paragraph [0064]: "As shown in FIG. 7D, when the platform 620 is lowered all the way, the magnitude of the magnetic force from permanent magnet 621 acting on the probe carrier 570 has decreased sufficiently, and the probe carrier 570 releases from the probe carrier mount 610 to be attached to the probe carrier holder 580.")
and wherein said resultant force comprises gas pressure ([0014] and [0040] teach using suction force as an alternative adhesion force to the magnetic field)
wherein a probe-exchange operation condition of the scanning probe microscopy system is defined as being said probe-mounting operation condition or said probe-
Jo et al. modifies Sadeghian Marnani et al. by suggesting a mechanism to transfer probes between two devices in a contactless way.
Since both inventions are directed towards replacing or exchanging a probe to a scanning head, it would have been obvious to one of ordinary skill in the art to apply the contactless exchange of Jo et al. to the device of Sadeghian Marnani et al. because it would enable automatic replacement of the probe in an easy manner, thus maximizing the convenience of the SPM ([0047]).
Sadeghian Marnani et al. in view of Jo et al. fail to disclose said scanning probe microscopy system being configured to measure, in said probe-exchange operation condition, at least one value of a time-dependently variable second gap width of a second gap in-between said probe and said first probe holder, and 
wherein said scanning probe microscopy system is configured: 
- to control in said probe-exchange operation condition a second gas flow of a second gas by applying predetermined second gas flow excitation conditions to said second gas, wherein said second gas flow occurs at least in said second gap; 
- to sense in said probe-exchange operation condition a time-dependently variable second pressure of said first gas, wherein said sensing takes place at least one predetermined position in a second pressure sensing flow path of said second gas flow; and 

and wherein the scanning probe microscopy system is configured for holding in said mounted-probe operation condition the probe against the second probe holder applied through a second vacuum suction flow path, wherein said second pressure sensing flow path and said second vacuum suction flow path are at least partially overlapping with one another.
However, Young teaches wherein the scanning probe microscopy system being configured to measure (Young, detect degree of proximity (i.e. gap width) of probe and pickup device (col. 12, lines 30-35)), in said probe-exchange operation condition, at least one value of a time-dependently variable second gap width of a second gap in-between said probe and said second probe holder (Young, col. 12, lines 30-35, note degree of proximity is a value of a time dependent variable second gap with (i.e. degree of proximity via motion changes with time.  Degree of proximity is interpreted to be the gap width), interpreting the second gap to be proximity between probe and probe mount device (i.e. interpreted second probe holder)), and wherein said scanning probe microscopy system is configured: 
- to control in said probe-exchange operation condition a second gas flow of a second gas by applying predetermined second gas flow excitation conditions to said second gas (Young, 66 is a valve controlling the vacuum pressure (i.e. gas flow), either on (predetermined second gas flow) or off), wherein said second gas flow occurs at 
- to sense in said probe-exchange operation condition a time-dependently variable second pressure of said second gas (degree of proximity detected via changes in pressure see col. 12, lines 30-42, note degree of proximity via motion changes with time), wherein said sensing takes place at least one predetermined position in a second pressure sensing flow path of said second gas flow (col. 12, lines 37-42, note gas blowing through a tube near the target, thus proximity sensor is at least one predetermined position in the pressure sensing flow path of tube 62/64); and 
- to determine in said probe-exchange operation condition said at least one value of said time-dependently 4Hamed SADEGHIAN MARNANI et al.,Atty. Docket No. 007938.00278 U.S. Serial No. TBA(P113354US00)variable second gap width based on at least said sensed time-dependently variable second pressure of said second gas and said predetermined second gas flow excitation conditions in said probe-exchange operation condition (col. 12, lines 30-42, note: gas flow proximity detector and further note valve is inherently turned on and thus predetermined second gas flow in order to perform probe-exchange and proximity detection)1
wherein the scanning probe microscopy system is configured for holding in said mounted-probe operation condition the probe against the second probe holder (Young, as seen in figure 5, wherein second probe holder is interpreted to be probe mount device 32) based on vacuum suction (Young, controlled by valve 66) applied through a 
Young modifies Jo et al. by teaching the particulars of a vacuum system to enable proximity transfer.
Since both inventions are directed towards transferring a probe between a scanning head and a probe exchanger (i.e. probe cassette or tray), it would have been obvious to one of ordinary skill in the art to substitute the magnetic force of Joe for the vacuum force (i.e. gas pressure force) of Young because it would lead to predictable results.  That is, MPEP 2143 (I) (B) recites:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
 
In the instant case, Jo is  a finding that the prior art contained a device which differed from the claimed device by the substitution of some components with other components (i.e. magnetic instead or gas pressure), Young and Jo are both findings that the substituted components and their functions were known in the art (Young gas 
Claim 2 requires a first of the identical features of the gas flow and measurement means.  Young teaches a gas pressure proximity sensor between the probe and the pickup device (i.e. vacuum system seen in figure 5 between probe 4 and pickup 32 (second probe holder)) and Young teaches a similar vacuum system applied to the cassette in figure 9B (i.e. between said probe and said first probe holder (cassette)).  
However, Young fails to disclose a proximity sensor for the cassette vacuum system (i.e. between the probe and the first probe holder).  In otherwords, Young fails to disclose the identical second measurement and gas flow means applied to the first probe holder (interpreted to be the cassette).  
However, it would have been obvious to one of ordinary skill in the art to have a second degree proximity sensor (claimed first) in the cassette of figure 9B as in the probe mount 32 of figure 5 because it would facilitate avoidance of offsets (col. 12, lines 24-28) in the release of the probe back to the cassette in the same manner as in the probe pickup process, such that the probe may be released to an empty slot (col. 13, 
Claim 3 is substantially the same as claim 1 except requiring a first system.  The same rational discussed above in claim 2 applies to claim 3.
Claim 7 recites substantially commensurate limitations as claim 1 and is rejected for the same reasons as discussed in the rejection of claim 1.
Claims 8-9 recite substantially commensurate limitations as claims 2-3 and are rejected for the same reasons as discussed in the rejection of claims 2-3.

Relevant art of interest to the applicant:
Bachthaler et al. (DE102011088321) (copy of translated abstract submitted herewith) teaches “a method involves positioning the component-retaining unit (210) at first height relative to the component (220), and applying vacuum at suction passage (212) of the component retaining unit. The component-retaining unit is moved in component direction, to detect change in pneumatic variable for air flow (315) through suction passage during movement of component retaining unit, where the pneumatic variable is indicative of detecting change of disability of air flow. The relative height of second component retaining unit is determined based on change in pneumatic variable. Independent claims are included for the following: (1) method for contactless picking up of component; (2) system for determining appropriate level of component-retaining unit; (3) control device for mounting machine for automatic assembly of component carriers with 
Park et al. (USPN 8,925,111) teaches probe replacement via vacuum, see figures 10a-10L.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: while not applied herein, Bachthaler et al. (DE102011088321) also teaches determining an exchange operation based on air flow and movement (i.e. time-dependent) and determining an appropriate level (i.e. gap width).  Bachthaler was used in the written opinion of the EP 3327448 publication (part of the same patent family of the instant application).  Paragraphs [0060]-[0062] of the cited patent are particularly relevant to this claim language.